Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.) and the Supreme Court, Chautauqua County (Judith S. Claire, A.J.), dated January 10, 2005 and filed January 11, 2005 in the Chautauqua County Clerk’s Office. The order, inter alia, *1240provided that petitioner-defendant would retain primary placement of the parties’ child if she returned to the Lakewood/ Jamestown area within 60 days of the date of the order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Family Court. Present—Pigott, Jr., P.J., Green, Pine, Lawton and Hayes, JJ.